DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The double patenting rejection is still on the record.  The examiner requests a signed Terminal Disclaimer.

2.  The claim amendments have been addressed below.   The examiner invites the applicant to amend the claims with the allowable subject matter so that an allowance can be issued.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 19-25 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,986,652. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a method for determining a time-domain resource implemented by a terminal, 10receiving allocation information for scheduling a time-domain resource from a network device comprising a time-domain resource required for channel transmission and determining, according to a preset rule, a time-domain position corresponding to the time-domain resource to be scheduled based on uplink 15(UL) and downlink (DL) time-domain resource configuration information and the allocation information to perform the channel transmission corresponding to the time-domain resource to be scheduled.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 5,  7, 11, 19, 23, 33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenvall et al. US 2011/0280226.
As per claim 1, Lenvall (US 2011/0280226 – See IDS)  teaches a method for determining a time-domain resource (Para’s 10-11 teach time slots and figures 2a-2b show “time domain” slots for data transmission, Para #49 teaches TDMA), implemented by a terminal (Abstract) and comprising:  
5receiving allocation information for scheduling a time-domain resource from a network device (figures 2a-b and 3 show time slot allocation/scheduling), the time-domain resource to be scheduled comprising a time-domain resource required for channel transmission (Fig. 1 shows the network, Figure 3 shows the method steps and Para #55-59 teaches determining a resource being scheduled); 
[0050] FIG. 2b is a schematic diagram of a first time slot schedule of the first wireless network manager 2 of FIG. 1. This first time slot schedule 14 is generated by the multi-network manager 9 using the second time slot schedule 11 as an input. Hence time slots s2, s6, s7, s9 can be avoided to reduce the risk for interference. In this example, the first time slot schedule 14 assigns slots s4, sI3 and sI4 for the devices 5a-c of the first network 6.
[0055] In the obtain a first resource schedule step 20, the multi-network manager 9 obtains a first resource schedule, e.g. related to the first network 6. The resource schedule can for example be a time slot schedule or frequency hopping information for the channels of the network, or a combination of both. The schedule can be obtained e.g. directly from the first wireless network manager 1 or from storage, such as RAM (random access memory), magnetic storage, optical storage or any combination of these. 
receiving uplink (UL) and downlink (DL) time-domain resource configuration information from the network device (Para’s #42-#51 provide background as to how the system works, ie. Network Manager #9 (figure 1) oversees the allocation of timeslots (figure 2) to the users 4a-4d and 5a-5c so that their transmission timeslots do not interfere with each other as shown in figure 3.   Para #52 teaches that certain timeslots for 4a-4b can be scheduled to avoid conflict/interfence, which reads on the claim (ie. a rule to manage the negotiation to determine conflict resolution)).   
Determining, according to a preset rule, a time-domain position corresponding to the time-domain resource to be scheduled based the Uplink (UL)/Downlink 10(DL) time-domain resource configuration information and the allocation information (Para’s #55 above and #56-59 teach determining first/second resource schedules (ie. for UL/DL communication resources, See Figures 4a/4b.  Note that Para #4 teaches “packets not being properly received” which means data was transmitted/uplinked and then received/downlinked.  Also Para #37 puts forth several types of communications conveyances which can support UL/DL (duplex) communications) and the examiner gives a broad/reasonable interpretation that “preset rule” is Figure 3, Step #24 where the system/network will determine if resource conflicts exist); and 
[0056] In the obtain a second resource schedule step 22, the multi-network manager 9 obtains a second resource schedule, e.g. related to the second network. The second resource schedule is typically of the same type as the first resource schedule. 
[0057] In the determine resource conflicts step 24, the multi-network manager 9 determines if there are conflicts between the two resource schedules. This can for example be performed as explained in relation to FIGS. 2a-b or FIGS. 4a-b. 
wherein the preset rule is a determination rule predetermined by negotiation between the terminal and the network device, and comprises a regulation manner for the network device to regulate the time-domain resource in case of a conflict between a scheduling of the time-domain resource and a configuration of the time-domain resource (Para’s #42-#51 provide background as to how the system works, ie. Network Manager #9 (figure 1) oversees the allocation of timeslots (figure 2) to the users 4a-4d and 5a-5c so that their transmission timeslots do not interfere with each other as shown in figure 3.   Para #52 below teaches that certain timeslots for 4a-4b can be scheduled to avoid conflict/interfence, which reads on the claim (ie. a rule to manage the negotiation to determine conflict resolution)).   
[0052] Furthermore, optionally only the time slots of the second time slot schedule 11 corresponding to the devices 4a-b of the overlapping area 10 are avoided. So for example, if the device 4a is assigned time slot s2 and the device 4b is assigned time slot s6, only time slots s2 and s6 (or if guard time slots are used, sI-s3 and s5-s7) are avoided. This allows for more efficient use of the available wireless resources. Since, for example, communication between the second wireless network manager 2 and the device 4d will not interfere with the first network 6, the time slot associated with this communication can be re-used. 
performing channel transmission with the network device through the time- domain resource to be scheduled according to the time-domain position corresponding to the time-domain resource to be scheduled (See figure 3 and Para’s #58-59 teach providing a new resource schedule so that communications can be performed without resource conflicts/interference).  
[0058] In the provide new resource schedule step 26, a new resource schedule is generated and provided to one or both of the wireless network managers 1, 2. Any detected conflicts are at least partly avoided when the new schedule (s) are generated. 
[0059] The method just described can be implemented as embodied in computer code, to be loaded in internal memory of multi-network manager 9, to be executed in a controller in the multi-network manager 9. 
[0042] The multi-network manager 9 can for example be responsible for reducing conflicts between wireless network managers of a building or a plurality of buildings within a plant or factory.
[0043] In this example, there are two devices 4a, 4b of the second wireless network 7 in the overlapping area 10. Since these devices 4a-b are in range of the first wireless network manager 1, the first wireless network manager 1 can listen to any communication between the devices 4a, 4b and the second wireless network manager 2. The first wireless network manager 1 can in this way obtain information about the second network 7, and, in case it is useful e.g. for identifying devices within the overlapping area 10, forward this information to the multi-network manager 9.


As per claims 2 and 20, Lenvall teaches claim 1/19, wherein the allocation information for scheduling a time-domain resource comprises information about the number of the time-domain resources to be scheduled (Lenvall teaches support for Ethernet, Bluetooth or same/similar, USB, etc. which use a number of time domain resources/slots to communicate, these are scheduled and allocated.  Figures 2a/2b show time slots.  Below passages teach scheduling of resources/timeslots).
[0040] A multi-network manager 9 is connected to a connection 8, allowing the multi-network manager 9 to communicate with the first wireless network manager 1 and the second wireless network manager 2. The connection 8 can be any suitable wire based or wireless communication
[0041] Ethernet, wireless network e.g. IEEE 802.11a/b/g/n or the same communication technology used for the wireless networks 6,7, universal serial bus (USB), etc. 
[0048] FIG. 2a is a schematic diagram of a resource schedule being a second time slot schedule 11 of the second wireless network manager 2 of FIG. 1. 
[0049] As is known in the art per se, a time slot schedule can be used when Time Division Multiple Access (TDMA) is at least part of the solution for multiplexing a plurality of channels. TDMA allows a band of a particular frequency range to be divided into channels by assigning time slots for each such channel. In this example, the second time slot schedule 11, corresponding to one frame, is divided into sixteen time slots s.theta.-sI5. Four slots s2, s6, s7, s9 have been assigned in this particular case, allowing separate channels for each of the devices 4a-d of the second wireless network of FIG. 1. 
[0047] If there are any conflicts found, the multi-network manager 9 generates or modifies one of the two resource schedules where conflicts are at least partly avoided, and provides the new schedule to the appropriate wireless network manager 1, 2. Optionally, both wireless network managers 1, 2 are provided with new resource schedules. 
[0050] FIG. 2b is a schematic diagram of a first time slot schedule of the first wireless network manager 2 of FIG. 1. This first time slot schedule 14 is generated by the multi-network manager 9 using the second time slot schedule 11 as an input. Hence time slots s2, s6, s7, s9 can be avoided to reduce the risk for interference. In this example, the first time slot schedule 14 assigns slots s4, sI3 and sI4 for the devices 5a-c of the first network 6. 
Para #50 below specifically teaches that specific number of time slots/resource are allocated
[0050] FIG. 2b is a schematic diagram of a first time slot schedule of the first wireless network manager 2 of FIG. 1. This first time slot schedule 14 is generated by the multi-network manager 9 using the second time slot schedule 11 as an input. Hence time slots s2, s6, s7, s9 can be avoided to reduce the risk for interference. In this example, the first time slot schedule 14 assigns slots s4, sI3 and sI4 for the devices 5a-c of the first network 6.





As per claims 5 and 23, Lenvall teaches claim 1/19, wherein the allocation information for scheduling a time- 5domain resource comprises information about the number of the time-domain resource to be scheduled and preselected position information of each of the time- domain resource to be scheduled (The Para’s below teach determining conflicts and then re-assigning/scheduling other time slots so that there is/are no conflicts.  See Figure 3 as well.  These read on “..the allocation information for scheduling a time- 5domain resource comprises information about the number of the time-domain resource to be scheduled and preselected position information of each of the time- domain resource to be scheduled..” ).  
[0044] If the multi-network manager 9 is informed of a potential conflict, e.g. by the first wireless network manager 1, the multi-network manager 9 can commence conflict resolution. Optionally, the multi-network manager 9 commences conflict resolution when a new wireless network manager is to be deployed. Furthermore, the multi-network manager 9 can periodically perform the conflict resolution. Any combination of the triggers mentioned above or any other suitable trigger can be used.
[0047] If there are any conflicts found, the multi-network manager 9 generates or modifies one of the two resource schedules where conflicts are at least partly avoided, and provides the new schedule to the appropriate wireless network manager 1, 2. Optionally, both wireless network managers 1, 2 are provided with new resource schedules. 
Para #50 below specifically teaches that specific number of time slots/resource are allocated
[0050] FIG. 2b is a schematic diagram of a first time slot schedule of the first wireless network manager 2 of FIG. 1. This first time slot schedule 14 is generated by the multi-network manager 9 using the second time slot schedule 11 as an input. Hence time slots s2, s6, s7, s9 can be avoided to reduce the risk for interference. In this example, the first time slot schedule 14 assigns slots s4, sI3 and sI4 for the devices 5a-c of the first network 6.
 [0051] Optionally, during the generation it is attempted to avoid to assign first time slots directly adjacent to assigned time slots of the second time slot schedule 11. Hence, in this case, time slots sI-s3 and s5-SI.theta. are avoided. This can reduce the interference, particularly if the first wireless network manager 1 and the second wireless network manager 2 are not synchronised. A guard time slot is thus provided between the two networks 6, 7, reducing the risk for interference even further. 


As per claims 7 and 33, Lenvall teaches claim 1/19, wherein the channel comprises a data channel or a control channel (Lenvall does not limit his design to any particular TYPE of channel but Lenvall’s teachings apply to at least communication schedules for user data transmission).  
[0047] If there are any conflicts found, the multi-network manager 9 generates or modifies one of the two resource schedules where conflicts are at least partly avoided, and provides the new schedule to the appropriate wireless network manager 1, 2. Optionally, both wireless network managers 1, 2 are provided with new resource schedules. 
[0048] FIG. 2a is a schematic diagram of a resource schedule being a second time slot schedule 11 of the second wireless network manager 2 of FIG. 1. 


	20As per claim 11 and 36,  Lenvall teaches claim 9, wherein the UL/DL time-domain resource configuration information is frame structure information or a slot formate indicator  (Lenvall’s support for Ethernet, Bluetooth, etc. relies on those standards that have a specific frame structure embedded in the software/hardware of the transceivers used.  Lenvall’s figures 2a-b show specific time slot/frame schedules)
[0048] FIG. 2a is a schematic diagram of a resource schedule being a second time slot schedule 11 of the second wireless network manager 2 of FIG. 1.
[0049] As is known in the art per se, a time slot schedule can be used when Time Division Multiple Access (TDMA) is at least part of the solution for multiplexing a plurality of channels. TDMA allows a band of a particular frequency range to be divided into channels by assigning time slots for each such channel. In this example, the second time slot schedule 11, corresponding to one frame, is divided into sixteen time slots s.theta.-sI5. Four slots s2, s6, s7, s9 have been assigned in this particular case, allowing separate channels for each of the devices 4a-d of the second wireless network of FIG. 1. 
 	or a Slot Format Indicator (SFI). 


As per claim 19, Lenvall (US 2011/0280226 – See IDS)  teaches a terminal comprising a receiver, processor and first transmitter for determining a time-domain resource (Para’s 10-11 teach time slots and figures 2a-2b show “time domain” slots for data transmission, Para #49 teaches TDMA.  The ABSTRACT teaches wireless transmission which requires a transmitters/receivers for a terminal and the method shown in figure 3 requires a processor to store/execute the instructions), wherein:  
5the receiver is configured to receiver allocation information for scheduling a time-domain resource from a network device (figures 2a-b and 3 show time slot allocation/scheduling), wherein the time-domain resource to be scheduled comprising a time-domain resource for channel transmission(Fig. 1 shows the network, Figure 3 shows the method steps and Para #55-59 teaches determining a resource being scheduled); 
[0055] In the obtain a first resource schedule step 20, the multi-network manager 9 obtains a first resource schedule, e.g. related to the first network 6. The resource schedule can for example be a time slot schedule or frequency hopping information for the channels of the network, or a combination of both. The schedule can be obtained e.g. directly from the first wireless network manager 1 or from storage, such as RAM (random access memory), magnetic storage, optical storage or any combination of these. 
The receiver is configured to receive  uplink (UL) and downlink (DL) time-domain resource configuration information from the network device (Para’s #42-#51 provide background as to how the system works, ie. Network Manager #9 (figure 1) oversees the allocation of timeslots (figure 2) to the users 4a-4d and 5a-5c so that their transmission timeslots do not interfere with each other as shown in figure 3.   Para #52 teaches that certain timeslots for 4a-4b can be scheduled to avoid conflict/interfence, which reads on the claim (ie. a rule to manage the negotiation to determine conflict resolution)).   

The processor is configured to determine according to a preset rule, a time-domain position corresponding to the time-domain resource to be scheduled based on the Uplink (UL)/Downlink 10(DL) time-domain resource configuration information and the allocation information (Para’s #55 above and #56-59 teach determining first/second resource schedules (ie. for UL/DL communication resources, See Figures 4a/4b.  Note that Para #4 teaches “packets not being properly received” which means data was transmitted/uplinked and then received/downlinked.  Also Para #37 puts forth several types of communications conveyances which can support UL/DL (duplex) communications) and the examiner gives a broad/reasonable interpretation that “preset rule” is Figure 3, Step #24 where the system/network will determine if resource conflicts exist); and 
[0056] In the obtain a second resource schedule step 22, the multi-network manager 9 obtains a second resource schedule, e.g. related to the second network. The second resource schedule is typically of the same type as the first resource schedule. 
[0057] In the determine resource conflicts step 24, the multi-network manager 9 determines if there are conflicts between the two resource schedules. This can for example be performed as explained in relation to FIGS. 2a-b or FIGS. 4a-b. 
wherein the preset rule is a determination rule predetermined by negotiation between the terminal and the network device, and comprises a regulation manner for the network device to regulate the time-domain resource in case of a conflict between a scheduling of the time-domain resource and a configuration of the time-domain resource (Para’s #42-#51 provide background as to how the system works, ie. Network Manager #9 (figure 1) oversees the allocation of timeslots (figure 2) to the users 4a-4d and 5a-5c so that their transmission timeslots do not interfere with each other as shown in figure 3.   Para #52 below teaches that certain timeslots for 4a-4b can be scheduled to avoid conflict/interfence, which reads on the claim (ie. a rule to manage the negotiation to determine conflict resolution)).   
[0052] Furthermore, optionally only the time slots of the second time slot schedule 11 corresponding to the devices 4a-b of the overlapping area 10 are avoided. So for example, if the device 4a is assigned time slot s2 and the device 4b is assigned time slot s6, only time slots s2 and s6 (or if guard time slots are used, sI-s3 and s5-s7) are avoided. This allows for more efficient use of the available wireless resources. Since, for example, communication between the second wireless network manager 2 and the device 4d will not interfere with the first network 6, the time slot associated with this communication can be re-used. 

The first transmitter is configured to perform channel transmission through the time domain resource to be scheduled based on the time- domain resource to be scheduled (See figure 3 and Para’s #58-59 teach providing a new resource schedule so that communications can be performed without resource conflicts/interference).  
[0058] In the provide new resource schedule step 26, a new resource schedule is generated and provided to one or both of the wireless network managers 1, 2. Any detected conflicts are at least partly avoided when the new schedule (s) are generated. 
[0059] The method just described can be implemented as embodied in computer code, to be loaded in internal memory of multi-network manager 9, to be executed in a controller in the multi-network manager 9. 
[0042] The multi-network manager 9 can for example be responsible for reducing conflicts between wireless network managers of a building or a plurality of buildings within a plant or factory.
[0043] In this example, there are two devices 4a, 4b of the second wireless network 7 in the overlapping area 10. Since these devices 4a-b are in range of the first wireless network manager 1, the first wireless network manager 1 can listen to any communication between the devices 4a, 4b and the second wireless network manager 2. The first wireless network manager 1 can in this way obtain information about the second network 7, and, in case it is useful e.g. for identifying devices within the overlapping area 10, forward this information to the multi-network manager 9.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenvall and further in view of Campbell US 2013/0235727
As per claims 8 and 34, the combo teaches claim 1/19, but is silent on wherein the allocation information for scheduling a time-domain resource is carried in Downlink Control Information (DCI).  
Campbell (US 2013/0235727 – See PTO 892) teaches using the DCI to indicate to each UE what scheduled resources for UL/DL are available to that UE.  He also states that the resources can be “time slots”, hence this is a TDMA system):
[0022] In one embodiment, downlink data is sent to a DL-SC module 112, which separates the downlink data into different logical channels, which in turn may be processed by separate physical channels within the UE. Two of the logical channels are the physical downlink shared channel (PDSCH) and the physical downlink control channel that contains the downlink control information (DCI). Downlink shared channel data, such as the voice data of a telephone call, is processed by first segmenting the bit stream into code blocks, performing channel decoding, and then sending the decoded data to a media access control (MAC) layer at processor module 126. The eNode B 102 uses the DCI to indicate to each UE what scheduled resources for uplink and downlink are available to that UE. Downlink control information received by simulation device 106 is forwarded to DL-SC module 112, which processes the received DCI to determine, among other things, what resources (e.g., frequencies, time slots, etc.) that eNode B 102 is permitting simulation device 106 to use for uplink and downlink, which is referred to as "grant" information, because eNode B 102 is granting the use of a specified subset of transmission resources to simulation device 106.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the allocation information for scheduling a time-domain resource is carried in Downlink Control Information (DCI), to provide the ability to use pre-existing logical control channels to send information to the mobile device (as is well-known).


Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenvall and further in view of Amuru US 2017/0290048
As per claims 9 and 25, Lenvall teaches claim 1/19, further comprising:  
OR symbol-level position of an available time-domain resource (See Figures 2a-b which slot at least slot-level position information that can be assigned to the UE’s) 
but is silent on symbol-level position information of an available time-domain resource.  
At least Amuru (US 2017/0290048 – See PTO 892) teaches scheduling of radio resources at both the slot-level and symbol-level, which reads on the claim:
 [0016] Another aspect of the present disclosure is to allow slot-level and symbol-level scheduling of radio resources for uplink transmission by multiple UEs.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that symbol-level position information of an available time-domain resource, to provide both slot- and symbol-scheduling scheduling of UL radio resources for flexibility in scheduling means.


Claims 10 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenvall and further in view of Xu et al. US 2013/0077606 
25As per claims 10 and 35, the Lenvall teaches claim 1/19, but is silent on wherein the UL and DL time-domain resource configuration information is predefined information OR the UL and DL time-domain resource configuration information is carried in at least one of radio resource control (RRC) signaling or DCI.  
	At leat Xu et al. US 2013/0077606 teaches that uplink and downlink resources (ie. configuration information) is predefined in that there are a predefined number of timeslots for uplink and a predefined number of timeslots for downlink:
[0010] According to a first aspect of the invention there is provided a method for scheduling a communication link, wherein the communication link is adapted for connecting two network elements, wherein a first and a second carrier is assigned to the communication link, wherein each carrier comprises frames divided into timeslots, wherein a predefined number of timeslots is allocated for downlink communication and a predefined number of timeslots is allocated for uplink communication, the method comprising scheduling the communication link for offsetting the start of the frames of the first carrier in respect to the start of the frames of the second carrier. Also provided are a network element adapted for carrying out the method and a system including the network element.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Lenvall, such that wherein the UL and DL time-domain resource configuration information is predefined information, to provide configuration information about the scheduling of resources for the user’s uplink and downlink timeslots (understanding this information optimizes communications).



Allowable Subject Matter
Claims 3-4, 6, 21-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed designs not found in at least the prior art of record, either alone or in combination.
25Claim 3: “wherein determining, according to the preset rule, the time-domain position corresponding to the time-domain resource to be scheduled based on the UL and DL time-domain resource configuration information and the allocation information comprises: determining time-domain resource candidates for the time-domain 30resources to be scheduled based on the UL and DL time-domain resource configuration information, wherein a number of the time-domain resource candidates is the same as the number of the time-domain resources to be scheduled, and there is no conflict between the time-domain resource candidates and the UL and DL time-domain resource configuration 35information, wherein the conflict represents that a transmission direction 3 146706443.1indicated by the UL and DL time-domain resource configuration information is opposite to a channel transmission direction of the time-domain resources to be scheduled; and determining time-domain positions corresponding to the time-domain 5resources to be scheduled by filling the time-domain resources to be scheduled into the time-domain resource candidates”.  

Claim 4:  “wherein filling the time-domain resources to be scheduled into the time-domain resource candidates comprises:  10the time-domain resources to be scheduled are sequentially filled into the time-domain resource candidates”.  

Claim 6:  “wherein determining, according to the preset rule, the time-domain position corresponding to the time-domain 20resource to be scheduled based on the UL and DL time-domain resource configuration information and the allocation information comprises: S1: determining, from preselected positions of the time-domain resources to be scheduled, a conflicting time-domain resource position based on the UL and DL time-domain resource configuration information, wherein 25the conflicting time-domain resource position is a time-domain resource position in the UL and DL time-domain resource configuration information, with a channel transmission direction opposite to a channel transmission direction of the time-domain resources to be scheduled; S2: moving the conflicting time-domain resource position in the 30preselected positions to a non-conflicting time-domain resource position immediately following the conflicting time-domain resource position; S3: delaying a preselected position, after the conflicting time-domain resource position, in the preselected positions according to a delay offset of 4 146706443.1the conflicting time-domain resource position; S4: judging whether a conflicting time-domain resource position exists in the moved preselected positions or not based on the UL and DL time- domain resource configuration information, if YES, turning to S2 until no 5conflicting time-domain resource position exists in the moved preselected positions and executing S5, otherwise executing S5; and S5: determining time-domain positions corresponding to the time- domain resources to be scheduled by sequentially filling the time-domain resources to be scheduled into the moved preselected positions”.  

Claim21:  “wherein the processor is configured to: determine time-domain resource candidates for the time-domain 25resources to be scheduled based on the UL and DL time-domain resource configuration information, wherein a number of the time-domain resource candidates is the same as the number of the time-domain resources to be scheduled, and there is no conflict between the time-domain resource candidates and the UL and DL time-domain resource configuration 30information, wherein the conflict represents that a transmission direction indicated by the UL and DL time-domain resource configuration information is opposite to a channel transmission direction of the time-domain resources to be scheduled; and  6 146706443.1determine the time-domain positions corresponding to the time-domain resources to be scheduled by filling the time-domain resources to be scheduled into the time-domain resource candidates” 
25resources to be scheduled based on the UL and DL time-domain resource configuration information, wherein a number of the time-domain resource candidates is the same as the number of the time-domain resources to be scheduled, and there is no conflict between the time-domain resource candidates and the UL and DL time-domain resource configuration 30information, wherein the conflict represents that a transmission direction indicated by the UL and DL time-domain resource configuration information is opposite to a channel transmission direction of the time-domain resources to be scheduled; and  6 146706443.1determine the time-domain positions corresponding to the time-domain resources to be scheduled by filling the time-domain resources to be scheduled into the time-domain resource candidates.  

Claim 22: 5 “wherein the processor is configured to sequentially fill the time-domain resources to be scheduled into the time-domain resource candidates”.  
	Claim 24:   “wherein the 15processor is configured to: S1: determine, from preselected positions of the time-domain resources to be scheduled, a conflicting time-domain resource position based on the UL and DL time-domain resource configuration information, wherein the conflicting time-domain resource position is a time-domain resource 20position, in the UL and DL time-domain resource configuration information, with a channel transmission direction opposite to a channel transmission direction of the time-domain resources to be scheduled; S2: move the conflicting time-domain resource position in the preselected positions to a non-conflicting time-domain resource position 25immediately following the conflicting time-domain resource position; S3: delay a preselected position, after the conflicting time-domain resource position, in the preselected positions according to a delay offset of the conflicting time-domain resource position; S4: judge whether a conflicting time-domain resource position exists in 30the moved preselected positions or not based on the UL and DL time-domain resource configuration information, if YES, turn to S2 until no conflicting time- domain resource position exists in the moved preselected positions and execute S5, otherwise execute S5; and  7 146706443.1S5: determine the time-domain positions corresponding to the time- domain resources to be scheduled by sequentially filling the time-domain resources to be scheduled into the moved preselected positions.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414